Case: 13-40535      Document: 00512552357         Page: 1    Date Filed: 03/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 13-40535                             March 6, 2014
                                                                              Lyle W. Cayce
QUIENCY EDWARDS,                                                                   Clerk


                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:01-CV-183


Before OWEN, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Quiency Edwards, Texas prisoner # 784968, moves for a certificate of
appealability (COA) to appeal from the order denying his motions for relief
pursuant to Rule 60(b) of the Federal Rules of Civil Procedure from the
judgment denying his application for habeas corpus pursuant to 28 U.S.C.
§ 2254. Edwards challenges his conviction of murder.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40535     Document: 00512552357      Page: 2    Date Filed: 03/06/2014


                                  No. 13-40535

      Because Edwards’s Rule 60(b) motions sought only to reopen the time for
filing a notice of appeal, no COA is necessary.             See Ochoa Canales v.
Quarterman, 507 F.3d 884, 888 (5th Cir. 2007). Edwards’s remedy to reopen
the time for taking an appeal from the denial of the underlying § 2254
application based upon his “no notice” argument was a motion pursuant to
Rule 4(a)(6) of the Federal Rules of Appellate Procedure. Such a motion may
be filed up to 180 days after the entry of judgment. FED. R. APP. P. 4(a)(6)(B).
In Edwards’s case, this period expired 180 days after the January 31, 2003
order denying § 2254 relief, long before he filed the current Rule 60(b) motions.
A Rule 60(b) motion is not an appropriate vehicle to extend the time for filing
an appeal, so the denial of the Rule 60(b) motion was not an abuse of discretion.
See Perez v. Stephens, No. 13-7002, 2014 WL 739985 (5th Cir. Feb. 26,
2014)(concluding that the district court lacked the power to grant a Rule 60(b)
motion solely to allow an extension of the time for appeal).
      The equitable tolling argument Edwards raises is without merit.
Equitable tolling principles do not apply to the periods for filing timely notices
of appeal in civil cases, as those periods are jurisdictional in nature. See Bowles
v. Russell, 551 U.S. 205, 214 (2007); Perez, 2014 WL 739985. Because Edwards
did not raise any of the substantive § 2254 contentions in the district court he
raises on appeal, we do not address them. See Leverette v. Louisville Ladder
Co., 183 F.3d 339, 342 (5th Cir. 1999). Finally, Edwards’s motion for leave to
attach documents to his COA motion is denied.
      AFFIRMED.       COA DENIED AS UNNECESSARY.                   MOTION FOR
LEAVE TO ATTACH DENIED.




                                        2